DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the above identified patent application filed on 01/29/2019. Applicant has amended claims 1, 11, and 13-14. Claims 1 and 11-14 are pending and examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara (US 6,751,962 B1).
Regarding claim 14, Kuwabara teaches (Figures 5 and 10) a transition piece assembly of a combustor (80 – Figure 9), comprising:
a transition piece (85);
a frame (186 – Figure 5) installed adjacent (defined as “not distant : NEARBY” by Merriam-Webster) to a downstream side of the transition piece (85) – (as shown in annotated Figure 5 on next page, frame 186 is adjacent to, or nearby, the transition piece 85); and
a seal (41 – Figure 5) installed on a coupled part (see annotated Figure 5 on next page) of the frame (186) and a turbine-side stator vane part (103), the seal (41) blocking (via brush seal 42) flowing of compressed air from a compressor (Col. 2, l. 22) into a turbine side through a gap (see annotated Figure 5 on next page) of the coupled part,
wherein a projection (86a – see also annotated Figure 5 on next page) is provided on an outer circumference of the frame (186), the projection (86a) extending to an upstream side of the frame (as shown in Figure 5 below, projection 86a extends to the left side of frame 186) relative to a gas flow direction (shown by 200) of the transition piece (85);
a notch (41a) is formed in the seal (41), and
the projection (86a) is fitted into the notch (41a) so as to suppress a movement of the seal in a turbine circumferential direction (the frictional forces between projection 86a and notch 41a would suppress circumferential movement to a certain degree), thereby fixing the seal (41) to the frame (186).

    PNG
    media_image1.png
    604
    633
    media_image1.png
    Greyscale


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara (US 6,751,962 B1), as evidenced by Hughes (U.S. 2017/0191668).
Regarding claim 1, Kuwabara teaches (Figures 5 and 10) a gas turbine combustor (80 – Figure 9) comprising:
a transition piece (85);
a transition piece flow sleeve (as evidenced by Figure 3 of Hughes – a flow sleeve 35 typically accompanies a transition piece 34) provided around the transition piece (85);
a liner (84 – Figure 9) connected to the transition piece (85); and

wherein the transition piece (85) is provided with a frame (186 – Figure 5) installed adjacent (defined as “not distant : NEARBY” by Merriam-Webster) to a downstream side of the transition piece (85) – (as shown in annotated Figure 5 on previous page, frame 186 is adjacent to, or nearby, the transition piece 85) and a seal (41 – Figure 5) installed on a coupled part (see annotated Figure 5 on previous page) of the frame (186) and a turbine-side stator vane part (103), the seal (41) blocking (via brush seal 42) flowing of compressed air from a compressor (Col. 2, l. 22) into a turbine side through a gap (see annotated Figure 5 on previous page) of the coupled part,
wherein a projection (86a – see also annotated Figure 5 on previous page) is provided on an outer circumference of the frame (186), the projection (86a) extending to an upstream side of the frame (as shown in Figure 5 below, projection 86a extends to the left side of frame 186) relative to a gas flow direction (shown by 200) of the transition piece (85);
wherein a notch (41a) is formed in the seal (41), and
the projection (86a) is fitted into the notch (41a) so as to suppress a movement of the seal in a turbine circumferential direction (the frictional forces between projection 86a and notch 41a would suppress circumferential movement to a certain degree), thereby fixing the seal (41) to the frame (186).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara (US 6,751,962 B1), as evidenced by Hughes (U.S. 2017/0191668).
Regarding claim 12, Kuwabara, as evidenced by Hughes, teaches the invention as claimed and as discussed above for claim 1, except for the projection which extends to the upstream side of the gas flow direction of the transition piece being formed integrally with the frame or being fixed to the frame by welding.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kuwabara, as evidenced by Hughes, by forming the projection integrally with the frame or fixing the projection to the frame by welding, because it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.  It has also been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowed.

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Kuwabara does not disclose a frame installed adjacent to a downstream side of the transition piece” because “existing between the transition piece 85 and the exit wall 186 is regarded as a projection”, the term “adjacent” is not defined in the specification, and as such, no special meaning is given to “adjacent”. Under the broadest reasonable interpretation (BRI), “adjacent” is defined as “not distant” or “nearby”, as evidenced by Merriam Webster’s definition of “adjacent”. Under BRI of the claims, the frame 186 is “adjacent to” or “nearby” the transition piece 85, even though there is an intermediate element (i.e., the projection) between the transition piece 85 and the exit wall 186 (i.e., the claimed “frame”).  Applicant shall notice that, it is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). MPEP 2173.05(a)(III). Additionally, during examination, the claims must be interpreted as broadly as their terms reasonably allow”. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         

/William H Rodriguez/               Primary Examiner, Art Unit 3741